             Case 1:19-cr-00160-ELH Document 12 Filed 04/04/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



UNITED STATES OF AMERICA                            *
                                                    *    CRIMINAL NO. ELH-19-0160
                v.                                  *
                                                    *
DEMETRIOS STAVRAKIS                                 *
*      *         *    *      *      *       *      *       *      *       *      *       *

                                 ENTRY OF APPEARANCE

       Please enter the appearance of Steven H. Levin as retained counsel for defendant Demetrios

Stavrakis.


                                           Respectfully Submitted,



                                            ___/s/____________________________
                                            Steven H. Levin (Federal Bar No. 28750)
                                            Rosenberg Martin Greenberg
                                            25 S. Charles Street, 21st Floor
                                            Baltimore, Maryland 21201
                                            (410) 685-0078
